EXAMINER’S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of Claims 9-19 directed to the device claims of Group II, non-elected without traverse in applicant’s remarks filed 04/28/2022 in response to a restriction requirement mailed 03/14/2022.  The device Claims 9-19 of non-elected Group II are not eligible for rejoinder with the method Claims 1-8 of elected Group I, because non-elected Claims 9-19 neither depend from nor require all limitations of allowable Claims 1-8 (see MPEP § 821.04).
Accordingly, Claims 9-19 have been cancelled.

Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Formal matters of the instant application have been amended as follows (see MPEP § 714.03 authorizing examiner to correct formal matters without applicant’s authorization so long as claim scope is not altered):
The application has been amended as follows: 
Regarding the instant Specification:
Amend the Title to recite the following:
DISPLAY DEVICE AND MANUFACTURING METHOD THEREOF COMPRISING PATTERNING LIGHT-EMITTING LAYER IN OPENING REGION

Regarding Claim 1:
In Line 6: After “overall”, insert ---area---.

Regarding Claims 9-19:
Cancel Claims 9-19.


Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are deemed most relevant to the patentability of the claimed invention:
See attached Notice of References cited.








REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are allowed because a thorough search of the prior art neither anticipates nor renders obvious the limitations of independent Claim 1, including a manufacturing method of a display panel comprising, inter alia: 
forming a first packaging layer over a blocking layer covering the light-emitting layer in an opening region of the display panel;
forming a photoresist layer and patterning the first packaging layer through the photoresist layer to form a first through hole on the first packaging layer, wherein an orthographic projection of the first through hole on the display substrate is within a region of the orthographic projection of the blocking layer on the display substrate;
removing the photoresist layer through a stripper; and
removing a part of the blocking layer corresponding to the first through hole and a part of the light-emitting layer corresponding to the first through hole, to form a second through hole (for reference see Figs. 8-11 of the instant application),
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892